Exhibit 10.2
EXECUTION VERSION
STRICTLY CONFIDENTIAL
 



FIRST AMENDMENT TO
TERMINATION AND ASSET TRANSFER AGREEMENT
This FIRST AMENDMENT TO THE TERMINATION AND ASSET TRANSFER AGREEMENT
(this “Amendment”) is entered into as of January 19, 2015 (the “Amendment Date”)
by and between Novartis Pharma AG, a Swiss corporation (“Novartis”); Novartis
International Pharmaceutical Ltd., a corporation organized and existing under
the laws of Bermuda, for purposes of Article II, Section 4.1, Section 5.1(d) and
Article X only of the Agreement (as defined below) (“NIP”); and Array BioPharma
Inc., a Delaware corporation (“Array”).
WHEREAS, Array, Novartis and NIP are parties to that certain Termination and
Asset Transfer Agreement, dated as of November 26, 2014 (the “Original
Agreement” and as amended by this Amendment, the “Agreement”); and
WHEREAS, Array, Novartis and NIP desire to amend the Original Agreement as set
forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter set forth, the parties hereto, intending to
be legally bound, hereby agree as follows:
1.Defined Terms. All capitalized terms used but not defined herein shall have
the meanings specified in the Original Agreement.
2.    Amendments to the Original Agreement. The Original Agreement is hereby
amended as follows:
(a)    Definitions.
(i)    Section 1.1 of the Original Agreement is hereby amended by adding the
following definitions:
“EC Commitments” means the final commitments to the EC pursuant to CASE NO.
COMP/M.7275 – NOVARTIS/GLAXOSMITHKLINE ONCOLOGY BUSINESS adopted by the EC as
part of its decision declaring the GSK Transactions compatible with the European
common market.
“Encorafenib Asset Transfer Agreement” means that certain Termination and Asset
Transfer Agreement, dated as of the Amendment Date, by and between Novartis and
Array.
“Encorafenib Ancillary Agreements” means the “Ancillary Agreements” as such term
is defined in the Encorafenib Termination and Asset Transfer Agreement.

 
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------



“Losses” means, collectively, any and all damages, losses, Liabilities, claims,
judgments, penalties, costs and expenses (including reasonable attorneys’ fees
and litigation expenses); provided, however, that except to the extent (a)
expressly provided otherwise in this Agreement or any Ancillary Agreement; or
(b) any such damages are required to be paid to a Third Party as part of a claim
for which a Party provides indemnification under Article IX, Losses shall not
include (x) any punitive or incidental damages, or (y) any consequential,
indirect, exemplary or special damages, lost profits, lost revenue or
opportunity costs (including where calculated by using or taking into account
any multiple of earnings, cash flow, revenue or other similar measure)[*].
[*]
(ii)    The definition of “Ancillary Agreements” in Section 1.1 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:
“Ancillary Agreements” means, collectively, the Bill of Sale, the Assumption
Agreement, the Patent Assignment Agreement, the Cross License Agreement, the
Transition Agreement, the Supply Agreement, the Standalone Clinical Trial
Agreement, the Other Clinical Trial Agreement, the Columbus Trial Agreement, the
Three-Way Clinical Trial Agreement and, except for purposes of Section 3.8 and
3.10, the Divestiture Commitment Agreement.
(iii)    The definition of “Commercialization or Commercialize” in Section 1.1
of the Original Agreement is hereby deleted in its entirety and replaced with
the following:
“Commercialization” or “Commercialize” means to pursue Regulatory Approvals,
market, promote, distribute, import, export, offer to sell and/or sell a product
and/or conduct related commercialization activities, including activities
relating to pursuit of Regulatory Approvals, marketing, promoting, distributing,
importing, exporting, offering for sale or selling such product.
(b)    Knowledge Access. The Original Agreement is hereby amended by adding a
new Section 2.3 which shall read as follows:
“2.3 Knowledge Access. As soon as practicable following the Amendment Date,
subject to the confidentiality obligations set forth in Section 7.4, Novartis
shall (and shall cause its Affiliates to) provide Array with copies of or
reasonable access to all information, personnel, documentation, materials and
other resources regarding Binimetinib and the Transferred Assets reasonably
necessary or otherwise reasonably requested by Array, to (a) enable Array to
effectively engage, negotiate with, and execute a collaboration and license
agreement(s) (collectively, the “Alliance Agreement”) with a Third Party (as
defined in the EC Commitments, the

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------



“Suitable Partner”) governing the research, development, manufacture, sale,
marketing, distribution and commercialization of Binimetinib and products
containing Binimetinib in the EEA and in any jurisdictions where the applicable
antitrust authorities have required that Array enter into such collaboration or
license agreement; and (b) subject to customary and reasonable confidentiality
and non-use arrangements, provide any potential Suitable Partner with reasonable
diligence regarding the research, development, manufacture, sale, marketing,
distribution and commercialization of Binimetinib and products containing
Binimetinib in the EEA and such additional jurisdictions; provided, however that
Array shall not be permitted to so execute an Alliance Agreement or so provide
any potential Suitable Partner with any such diligence information that
constitutes the Confidential Information of Novartis prior to the adoption of
the EC Remedy Decisions.”
(c)    Effective Date. Section 3.2(a) of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
“The transfer of the Transferred Assets is contingent upon, and shall
automatically become effective as of, the consummation of the GSK Transactions,
or at such other earlier date or event as Novartis and Array may agree (the
“Effective Date”). For the avoidance of doubt, the knowledge access rights and
obligations set forth in Section 2.3 shall become effective immediately upon the
Amendment Date (and prior to the Effective Date) notwithstanding that some of
the information and documents provided pursuant to Section 2.3 may also
constitute Transferred Assets.”
(d)    Conduct of Business. Section 5.1 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
“Until the completion of the divestiture and return of Binimetinib and the
Transferred Assets to Array pursuant to this Agreement and the Ancillary
Agreements, Novartis will continue the Development and Commercialization of
Binimetinib in the normal course of business and use its best efforts to
maintain the viability and marketability of Binimetinib, the Transferred Assets,
and the Novartis Pipeline Agents, and to prevent the destruction, deterioration,
or impairment of Binimetinib, the Transferred Assets, and the Novartis Pipeline
Agents. For the avoidance of doubt, this Section 5.1 shall in all respects be
subject to oversight of the Trustee (as such term is defined in the Divestiture
Commitment Agreement), including research activities and clinical trial
activities and enrollment.”
(e)    Payment.
(i)    Section 5.4(a) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------



“(a) Within [*] following the Effective Date, Novartis will by wire transfer of
immediately available funds pay to Array a payment of [*] (the “Upfront
Payment”).”
(ii)    Section 5.4(b) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:
“(b) Within [*] following the Effective Date, Novartis will wire to Array [*] in
immediately available funds as [*].
(f)    Efforts to Consummate; Antitrust Matters.
(i)    The Original Agreement is hereby amended by adding a new Section 7.1(d)
which shall read as follows:
“(d)     The Parties shall use commercially reasonable efforts to persuade the
FTC staff to forward its recommendation to the commissioners of the FTC to
approve the divestiture to Array of the assets being transferred pursuant to
this Agreement as soon as reasonably practicable.”
(ii)    The Original Agreement is hereby amended by adding a new Section 7.1(e)
which shall read as follows:
“(e)     Notwithstanding any other provision of this Agreement or any Ancillary
Agreement, in no event will Novartis or any Affiliate thereof be required to
divest any right, title or interest in or to the products MekinistTM or
Tafinlar®.”
(iii)    Permitted Disclosures. Section 7.4(b) of the Original Agreement is
hereby deleted in its entirety and replaced with the following
“Each Party may disclose Confidential Information of the other Party as follows:
(i) to its Affiliates, subcontractors, Third Party licensors under an upstream
license, and their respective officers, directors, members, employees, agents
and outside advisors (each, a “Representative”) who reasonably need to know such
information for exercising such Party’s rights or performing such Party’s
obligations under this Agreement and the Ancillary Agreements; (ii) to the
European Commission or any other Regulatory Authorities and/or their agents or
trustees in connection with any review or other measures taken with respect to
the GSK Transaction; (iii) to Regulatory Authorities to facilitate obtaining and
maintaining the Regulatory Approvals for the conduct of clinical trials; (iv) to
antitrust and competition law regulatory agencies and authorities in connection
with the approval process for the Contemplated Transactions; (v) to any Third
Party in connection with the potential sale or license of rights related to a
compound (i.e., whether an Array Compound or a Novartis Compound) owned or
controlled by such Party and (vi) to any Third Parties if required by Applicable

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------



Law, subject to Section 7.4(d). Prior to disclosing any Confidential Information
of the other Party to any Representative or Third Party, the receiving Party
will inform such Person of the proprietary nature of the Confidential
Information and will require such Person to agree to be bound by obligations of
confidentiality and non-use no less restrictive than the requirements of this
Section 7.4. Each Party agrees to be responsible for any breach of these
confidentiality obligations by its Representatives and any Third Parties to whom
it discloses Confidential Information of the other Party. Either Party may
disclose the existence of this Agreement and the terms and conditions hereof,
without the prior written consent of the other Party, as may be required by
Applicable Law (including the disclosure requirements of the United States
Securities and Exchange Commission (“SEC”), NYSE or any other stock exchange or
NASDAQ), in which case the Party seeking to disclose the information shall give
the other Party reasonable advance notice and the right to review and comment on
any such disclosure (including any proposed filing of this Agreement with the
SEC or equivalent governing body outside of the United States) and shall seek
confidential treatment of such Confidential Information to the extent possible
under Applicable Law.”
(g)    Change of Product and Service Recipient. The Original Agreement is hereby
amended by adding a new Section 7.9 which shall read as follows:
“Change of Product and Service Recipient. From and after the Effective Date,
upon reasonable advance written notice from Array to Novartis, Novartis shall
provide to Array’s designee (including the Suitable Partner) in lieu of to Array
any or all of the access, information, documents, rights, deliverables, products
and/or services to be provided from Novartis to Array under any of the Ancillary
Agreements.”
(h)    Special, Indirect and Other Losses. Section 9.4 of the Original Agreement
is hereby deleted in its entirety and replaced with the following:
“Special, Indirect and Other Losses. EXCEPT TO THE EXTENT (A) EXPRESSLY PROVIDED
OTHERWISE IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT; OR (B) ANY SUCH DAMAGES
ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY
PROVIDES INDEMNIFICATION UNDER ARTICLE IX, NO PARTY SHALL BE LIABLE TO ANY OTHER
PARTY (X) FOR ANY PUNITIVE OR INCIDENTAL DAMAGES, OR (Y) FOR ANY CONSEQUENTIAL,
INDIRECT, EXEMPLARY OR SPECIAL DAMAGES, LOST PROFITS, LOST REVENUE OR
OPPORTUNITY COSTS (INCLUDING WHERE CALCULATED BY USING OR TAKING INTO ACCOUNT
ANY MULTIPLE OF EARNINGS, CASH FLOW, REVENUE OR OTHER SIMILAR MEASURE) [*].
(i)    Binding Effect; Assignment. Section 10.11 of the Original Agreement is
hereby deleted in its entirety and replaced with the following:

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------



“This Agreement shall inure to the benefit of and be binding upon the Parties
and their respective successors and permitted assigns. Each Party agrees that
its rights and obligations under this Agreement may not be transferred or
assigned, directly or indirectly, to any Person without the prior written
consent of the other Parties; provided, however, that each Party may transfer or
assign this Agreement (a) to an Affiliate (for so long as such Person remains an
Affiliate) or (b) to any Third Party that purchases or otherwise receives all or
substantially all of the assets owned or controlled by such Party to which this
Agreement relates (whether by merger, consolidation, stock sale, asset sale or
otherwise); provided, further, that any assignment of this Agreement to any
Person may not interfere, delay or undermine the implementation of the EC
Commitments.”
3.    Automatic Termination. Notwithstanding any other provision of this
Amendment, the Original Agreement or any Ancillary Agreement, upon the
termination of the Encorafenib Asset Transfer Agreement pursuant to the terms
and conditions set forth in Section 8.1 thereof, this Amendment (except for
Sections 1, 2(e), 5, 6 and 7 (the “Surviving Provisions”)) shall automatically
(and without any action of the Parties) terminate ab initio and be of no further
force or effect. In the event of such termination, the terms and conditions of
the Original Agreement shall survive and continue in full force and effect in
accordance with the terms of the Original Agreement in all respects, in each
case, without any amendment or modification by this Amendment, except that the
Surviving Provisions of this Amendment shall remain effective and shall at all
times before or after any such termination continue to amend and modify the
Original Agreement.
4.    No Other Amendments or Waivers. Except as modified by this Amendment, the
Original Agreement shall each remain in full force and effect, enforceable in
accordance with its terms. Except as expressly set forth herein, this Amendment
is not a consent to any waiver or modification of any other terms or conditions
of the Original Agreement or any of the instruments or documents referred to in
the Original Agreement and shall not prejudice any right or rights which the
parties hereto may now or hereafter have under or in connection with the
Original Agreement or any of the instruments or documents referred to therein.
5.    Governing Law. This Amendment (including any claim or controversy arising
out of or relating to this Amendment) shall be governed by the law of the State
of New York without regard to conflict of law principles that would result in
the application of any Applicable Law other than the laws of the State of New
York.
6.    Headings. The headings of the Sections of this Amendment are for reference
purposes only, are not part of this Amendment, and shall not in any way affect
the meaning or interpretation of this Amendment.
7.    Counterparts. This Amendment may be executed in one or more counterparts,
and delivered by electronic or other means, each of which shall be deemed to be
an original but all of which together shall constitute one and the same
instrument.
[signature page follows]

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties have caused this First Amendment to
the Termination and Asset Transfer Agreement to be executed by their respective
duly authorized officers as of the date first above written.


    
ARRAY BIOPHARMA INC.
 
NOVARTIS PHARMA AG
 
 
 
 
 
By:
/s/ John R. Moore
 
By:
/s/Roy Papatheodorou
Name:
John R. Moore
 
Name:
Roy Papatheodorou
Title:
General Counsel
 
Title:
As Attorney
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ J H Emery
 
 
 
Name:
J H Emery
 
 
 
Title:
As Attorney
 
 
 
 
 
 
 
 
 
 
 
 
 
For purposes of Article II, Section 4.1,
 
 
 
Section 5.1 (d) and Article X only of the
 
 
 
Agreement:
 
 
 
 
 
 
 
 
NOVARTIS INTERNATIONAL
 
 
 
PHARMACEUTICAL LTD.
 
 
 
 
 
 
 
 
By:
/s/ H.S. Zivi
 
 
 
Name:
H.S. Zivi
 
 
 
Title:
Deputy Chairman
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alison Dyer-Fagundo
 
 
 
Name:
Alison Dyer-Fagundo
 
 
 
Title:
Director






  
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

